El Juez Asociado Se. Wolf,
emitió la opinión del tribunal.
El demandado Salustiano Mercado fué acusado en la Corte de Distrito de Mayagüez del delito electoral, y después del juicio fué condenado á la pena de $50, ó en su defecto, á un mes de cárcel y costas.
La causa fué elevada á este Tribunal Supremo en apela-ción, pero no nos ha sido certificada la prueba en manera al-guna, y puesto que no hemos encontrado en el récord ningún error, debe confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y MacLeary.